 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 915 
 
AN ACT 
To establish a Border Enforcement Security Task Force program to enhance border security by fostering coordinated efforts among Federal, State, and local border and law enforcement officials to protect United States border cities and communities from trans-national crime, including violence associated with drug trafficking, arms smuggling, illegal alien trafficking and smuggling, violence, and kidnapping along and across the international borders of the United States, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Jaime Zapata Border Enforcement Security Task Force Act. 
2.Findings and declaration of purposesCongress finds the following: 
(1)The Department of Homeland Security’s (DHS) overriding mission is to lead a unified national effort to protect the United States. United States Immigration and Customs Enforcement (ICE) is the largest investigative agency within DHS and is charged with enforcing a wide array of laws, including laws related to securing the border and combating criminal smuggling. 
(2)Mexico’s northern border with the United States has experienced a dramatic surge in border crime and violence in recent years due to intense competition between Mexican drug cartels and criminal smuggling organizations that employ predatory tactics to realize their profits. 
(3)Law enforcement agencies at the United States northern border also face challenges from transnational smuggling organizations. 
(4)In response, DHS has partnered with Federal, State, local, tribal, and foreign law enforcement counterparts to create the Border Enforcement Security Task Force (BEST) initiative as a comprehensive approach to addressing border security threats. These multi-agency teams are designed to increase information-sharing and collaboration among the participating law enforcement agencies. 
(5)BEST teams incorporate personnel from ICE, United States Customs and Border Protection (CBP), the Drug Enforcement Administration (DEA), the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATFE), the Federal Bureau of Investigation (FBI), the United States Coast Guard (USCG), and the U.S. Attorney’s Office (USAO), along with other key Federal, State and local law enforcement agencies. 
(6)Foreign law enforcement agencies participating in BEST include Mexico’s Secretaria de Seguridad Publica (SSP), the Canada Border Services Agency (CBSA), the Ontario Provincial Police (OPP), and the Royal Canadian Mounted Police (RCMP). 
3.Border Enforcement Security Task Force 
(a)In generalSubtitle C of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.) is amended by adding at the end the following: 
 
432.Border Enforcement Security Task Force 
(a)EstablishmentThere is established within the Department a program to be known as the Border Enforcement Security Task Force (referred to in this section as BEST). 
(b)PurposeThe purpose of BEST is to establish units to enhance border security by addressing and reducing border security threats and violence by— 
(1)facilitating collaboration among Federal, State, local, tribal, and foreign law enforcement agencies to execute coordinated activities in furtherance of border security, and homeland security; and 
(2)enhancing information-sharing, including the dissemination of homeland security information among such agencies. 
(c)Composition and establishment of units 
(1)CompositionBEST units may be comprised of personnel from— 
(A)U.S. Immigration and Customs Enforcement; 
(B)U.S. Customs and Border Protection; 
(C)the United States Coast Guard; 
(D)other Department personnel, as appropriate 
(E)other Federal agencies, as appropriate; 
(F)appropriate State law enforcement agencies; 
(G)foreign law enforcement agencies, as appropriate; 
(H)local law enforcement agencies from affected border cities and communities; and 
(I)appropriate tribal law enforcement agencies. 
(2)Establishment of unitsThe Secretary is authorized to establish BEST units in jurisdictions in which such units can contribute to BEST missions, as appropriate. Before establishing a BEST unit, the Secretary shall consider— 
(A)whether the area in which the BEST unit would be established is significantly impacted by cross-border threats; 
(B)the availability of Federal, State, local, tribal, and foreign law enforcement resources to participate in the BEST unit; 
(C)the extent to which border security threats are having a significant harmful impact in the jurisdiction in which the BEST unit is to be established, and other jurisdictions in the country; and 
(D)whether or not an Integrated Border Enforcement Team already exists in the area in which the BEST unit would be established. 
(3)Duplication of effortsIn determining whether to establish a new BEST unit or to expand an existing BEST unit in a given jurisdiction, the Secretary shall ensure that the BEST unit under consideration does not duplicate the efforts of other existing interagency task forces or centers within that jurisdiction. 
(d)OperationAfter determining the jurisdictions in which to establish BEST units under subsection (c)(2), and in order to provide Federal assistance to such jurisdictions, the Secretary may— 
(1)direct the assignment of Federal personnel to BEST, subject to the approval of the head of the department or agency that employs such personnel; and 
(2)take other actions to assist Federal, State, local, and tribal entities to participate in BEST, including providing financial assistance, as appropriate, for operational, administrative, and technological costs associated with the participation of Federal, State, local, and tribal law enforcement agencies in BEST. 
(e)ReportNot later than 180 days after the date on which BEST is established under this section, and annually thereafter for the following 5 years, the Secretary shall submit a report to Congress that describes the effectiveness of BEST in enhancing border security and reducing the drug trafficking, arms smuggling, illegal alien trafficking and smuggling, violence, and kidnapping along and across the international borders of the United States, as measured by crime statistics, including violent deaths, incidents of violence, and drug-related arrests.. 
(b)Clerical amendmentThe table of contents under section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101(b)) is amended by inserting after the item relating to section 431 the following: 
 
 
Sec. 432. Border Enforcement Security Task Force.. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
